Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The amendment filed on 06/01/2022 has been entered. Claims 1-20 remain pending in the application. Claim 1 has been amended by the Applicant. Previous claims 1-20 rejections  
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  have been withdrawn in light of Applicant’s amendments to claim 1. Claims 1-20 are found to be allowable. 


Allowable Subject Matter

Claims 1-20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
	
Regarding independent claim 1, directed toward a zoom lens, the closest cited prior art of Morooka teaches (See Figs. 1-16) such a zoom lens (i.e. zoom lens and image pickup apparatus, see Abstract, paragraphs [03, 09-35, 89-100, 106-113, 259-268, 282-298, 311-319, 345, 355], Examples 1-6 Tables, as depicted in e.g. Figs. 1-6, 13-16), comprising, in order from an object side to an image side (in order from object side to image side, paragraphs [09-35], Figs. 1-6): 
a first lens unit having a positive refractive power (e.g. G1 having a positive refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345], Examples 1-6 Tables); 
a second lens unit having a negative refractive power (e.g. G2 having a negative refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345,355], Examples 1-6 Tables); 
a third lens unit having a positive refractive power (e.g. G3 having a positive refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345], Examples 1-6 Tables); and 
a fourth lens unit having a positive refractive power (e.g. G5 (or G5 and G4) with G5 having a positive refractive power, e.g. paragraphs [09-35, 89-100, 282-298, 311-319, 345], Examples 1-6 Tables), 
wherein an interval between adjacent lens units is changed and the first to fourth lens units move during zooming (i.e. as intervals between G1, G2, G3 and G5 is changed during zooming from wide angle to telephoto end, e.g. paragraphs [09-35, 89-100, 311-319, 345], Examples 1-6 Tables, denoted by arrow in Figs. 1-6), 
wherein the third lens unit (G3) includes a sub-unit having a negative refractive power (i.e. as G3 has negative subunit e.g. duplex cemented lenses L9, L10, paragraphs [09-35, 89-101, 117, 311-319, 345], Examples 1-6 Tables) wherein the sub-unit moves in a direction including a component orthogonally to an optical axis for image blur correcting (i.e. the subunit L9,L10 (and with whole G3) moves in a direction including a component orthogonally to an optical axis for image blur correcting,  paragraphs [09-35, 89-101, 117, 311-319]), and 
wherein the following conditional expressions are satisfied:   

    PNG
    media_image1.png
    49
    129
    media_image1.png
    Greyscale
(i.e. given values for f2, f2 and f5,  paragraphs [311-319, 345], Example 4 Tables, e.g. value 0.96; and given lateral magnification of G5 fifth lens unit at telephoto  and wide angle ends disclosed range of mg5t/mg5w conditional expression (2), paragraphs [20-25, 106-111, 117-118]), 
where f2 is a focal length of the second lens unit, f3 is a focal length of the third lens unit, f4 is a focal length of the fourth lens unit (i.e. as focal lengths f2, f3 and f5 of lens group units G2, G3 and G5, respectively, paragraphs [311-319, 338-3339, 345]), and 4w and 4t are lateral magnifications at a wide-angle end and a telephoto end of the fourth lens unit (i.e. as lateral magnification of G5 fifth lens unit at wide angle and telephoto ends,  mg5w mg5t, and  disclosed range of conditional expression (2), paragraphs [20-25, 106-111, 117-118]).  
In the alternative that the Morooka teaches range for 4t/4w ratio but does not provide a specific example, claim 1 is obvious over Morooka, as disclosed (i.e. given lateral magnification of G5 fifth lens unit at wide angle and telephoto ends disclosed range of mg5t/mg5w conditional expression (2), paragraphs [20-25, 106-111, 117-118], and in specific example in embodiments 4, in Tables paragraph [355], i.e. value 1.857). For claimed ranges, as is consistent with MPEP 2131.03 II, "a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity" to constitute an anticipation under the statute." In this case, Examiner considers the claimed limiting range and precision of two significant figures (e.g. 2.0) to set forth what Applicant considers "sufficient specificity" and therefore, to value and two significant figures, Morooka teaches (i.e. range for 4t/4w ratio  from 1.4 to 4, and provides example 1.857, see conditional expression (2) and value in Table paragraph [355]) and thus a values within the claimed range. However, even if the value of the prior art were considered outside the claimed range, the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, or in alternative, the 4t/4w ratio   corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the  above ratio directly impacts realization of small-sizing of zoom lens and favorable optical performance (e.g. Morooka paragraphs [114, 117-118]). Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the value(s) to the claimed range for the purpose of achieving both of securing a high zooming ratio and small-sizing of the overall zoom lens (see Morooka e.g. paragraphs [114, 117]).

However, regarding claim 1, the prior art Morooka taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a zoom lens including the specific arrangement where the fourth lens unit is disposed immediately next to the third lens unit, wherein all elements constituting the fourth lens unit move as a whole during zooming, in combination with all other claimed limitations of claim 1. Specifically, the combination of lens groups G4 and G5 cannot be used for teachings of the new amended limitations, since the two lens groups do not move  as a whole, lens group G5 while satisfying the above recited magnification ratio is not the fourth lens group that is disposed immediately next to third lens group. 

With respect to claims 2-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamagami US 20100321792 A1 (see Figs. 1, 5, 9, 13 and their descriptions) and Tanaka US 20080218861 A1 (see e.g. Figs. 1, 4, 7, 10 and their descriptions) also disclose some features of the claimed invention but not all the recited features in particular the numerical conditions. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872